DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 8/2/2022.
3.	This Office Action is made Final.
4.	Claims 1-8 are pending.
5.	Claims 3-7 were previously objected to for allowable subject matter.
Response to Arguments
6.	In view of amendment to the title of the specification, the objection is withdrawn herein.
7.	Applicant's arguments filed on 8/2/2022 have been fully considered but they are not persuasive. 
I. 	Applicant argues that the reference Xu et al. US 20190349155 does not determine a total number of BD (blind decoding) processes or determining a maximum number of BD processes based, at least, on a number of CCs. 
In Response
Applicant's remarks and arguments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 102(a)(2) as discussed below. Also, Applicant's argument with respect to the pending
claims have been fully considered, but they are not persuasive for at least the following reasons.
	Foremost, before the effective filing date of the invention, one skilled in the art know that the phrase “a number of blind decoding process” refers to a number of times that the UE can perform blind decoding relating to PDCCH. Thus, as cited in the non-final office action, Xu discloses in Section [0117] The UE’s communication manager determines a total number of control channel (i.e. PDCCH) across the set of CCs including blind decoding; Section [0044] Techniques for control channel candidate allocated across component carriers (CCs) and the number of blind decodes/channel estimations to be performed by a user equipment; Section [0084] When using CA (carrier aggregation), the UE is configured with a number of CCs; In some cases, the UE 115-a may support CA with up to four downlink CCs, thus providing a maximum number of PDCCH blind decodes per slot of the UE shall support is a product of the maximum number of CCs (e.g., 4) and a number of configurable control channel candidates for BD; In some cases, the UE may be capable of supporting more than four CCs, up to Y CCs and such a UE 115-a may support a maximum number of PDCCH blind decodes that is a product of Y and a number of configurable control channel candidates…”
	Based on the citations above, it’s evident that the UE is capable of the following: the UE is configured with CCs, the UE supports at least up to 4 CCs or Y (i.e. any integer number) CCs, supports a maximum number of PDCCH blind decodes, and the max number of blind decodes can be calculated as a product of Y and number of configurable control channel candidates. In other words, it determines a number or blind decoding process based or in accordance with a number Y CCs. Furthermore, the PDCCH is configured with CCs, PDCCH carries scheduling information and is correlated to the blind-decoding process because the UE decodes/extract the information received. Once the UE decodes the information it uses it to perform uplink or channel estimation, etc. In essence, the Xu reference explicitly and inherently teach and suggest a maximum number of BD processes based, at least, on a number of CCs. 
 Moreover, by virtue of the UE determining a total number of PDCCH across set of CCs including blind decoding, it is determining a maximum number of blind decoding process. In fact, Applicant’s disclosure reveal in PgPub US 20210119728, Section [0044] that In PDCCH, the number of times a terminal/UE is able to perform a blinding decoding process is referred to as “maximum number of blind decoding processes”) ….” Therefore, in comparison to in particular Xu’s Sections [0044, 0084, 0117], the UE is determining its maximum blind decoding process based on CCs and it includes an internal component/module i.e. communication manager that enables it to determine the maximum blind-decoding.

II.  On page 7, Applicant further argues that Xu discloses reducing number of CCs but does not teach reducing number of BD processes as it relates to Claims 1 and 8. Applicant further states that according to claims 1 and 8, if the number of CCs is greater than the UE BD capability, claims 1 and 8 may determine to reduce a maximum number of BD processes based on number of CCs without reducing the number of CCs.

In response: 
It is imperative to point to Applicant, that the Claims 1 and 8 do not recite or suggest any reducing of CCs or BDs or making determination to reduce maximum number of BDs without reducing number of CCs. Since the argued phrases are not recited in any of the filed claims, then the argument is moot because the language is not written in the claims. Moreover, Applicant argues that Xu makes determination based on UE capability; but Applicant’s PGPub Section [0080] also discloses two conditions of blind decoding PDCCH in each CC regarding terminal capabilities. A particular embodiment may not be read into a claim when the claim language is broader than the embodiment; see: MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)). 
	Therefore, Applicant is reminded that if a subject matter/feature is important then it is suggested to amend the claims to incorporate said features/subject matter. 
In Summary, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. By virtue of Xu disclosing that the UE includes an internal component that allows it to determine total number of blind decoding, determine maximum number of blind decodes associated with Y CCs and the number of blind decodes will be used by the UE for further communication suggest that the reference Xu explicitly and inherently teach the argued subject matter. As a result, the rejection applied in the non-final office action is maintained herein.
Allowable Subject Matter
1.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Xu et al. US 20190349155 hereafter Xu (Note: Provisional No. 62/670,661 filed May 2018 includes support throughout the document in particular Sections 0080-0116).

As to Claim 1 (Currently Amended).   Xu discloses a terminal [i.e. User Equipment-UE], comprising [Fig. 8 (Diagram of UE), Sections 0053: UE is referred to a terminal]:
 control circuitry [i.e. Processor] which, in operation [Fig. 8, Section 0115: The device UE includes a processor (i.e. control circuitry)], when scheduling information for each of a first component carrier (CC) and a second CC is indicated on the first CC [Fig. 8, Sections 0019, 0089: The first CC may be a scheduling CC that provides scheduling information for each of the CCs of the set of CCs, and the first CC provides scheduling information for the second CC. A number of CCs are configured by the network, the BD (i.e. blind decoding)/CCE of the configured PDCCHs is on a CC; the base station includes a number of CCs that can be scheduled with PDCCH for CCs (e.g., a primary cell (PCell) or primary secondary cell (PSCell)],
determines a maximum number of blind decoding processes [i.e. BD] in blind-decoding the scheduling information based on, of the first CC and the second CC [Section 0117: The communication manager of UE determines total number of control channel candidates across the set of CCs including BD (blind decoding)], a sub-carrier spacing of a CC [Figs. 4-5, Section 0140: A first CC have sub-carrier spacing (SCS) and second CC have second SCS] to be scheduled in accordance with the scheduling information [Sections 0084, 0089, 0100: When using CA (carrier aggregation), the UE is configured with CCs and a maximum number of PDCCH blind decodes per slot control channel candidates for BD (blind decoding) and similar maximums apply to CCEs defined based on a sub-carrier spacing (SCS) of a CC. A number of CCs are configured by the network, the BD (i.e. blind decoding) of the configured PDCCHs is on a CC; the base station includes a number of CCs that can be scheduled with PDCCH for CCs. In cross-carrier scheduling, the scheduling CC schedule one or more other CCs having SCS (sub-carrier spacing)]
and based on a number of CCs [Section 0084, 0100: The UE may support up to four downlink CCs, providing a maximum number of PDCCH blind decodes per slot; in some cases, the UE supports more than four CCs and up to Y CCs such that UE support maximum number of PDCCH blind decodes. In cross-carrier scheduling, the scheduling CC schedule one or more other CCs having SCS (sub-carrier spacing)],       
and reception circuitry [Fig. 8, Section 0115, 0116: The UE device include a receiver (i.e. reception circuitry). The receiver may be a transceiver], which, in operation, extracts the scheduling information [Section 0019: The first CC provides scheduling information for each CCs] by blind-decoding the scheduling information based on the maximum number of blind decoding processes [Sections 0044, 0084, 0089: Techniques for control channel candidate allocated across component carriers (CCs) and the number of blind decodes/channel estimations to be performed by a user equipment and used; the UEs use the DCI to support communications with the base station. The UE is configured with CCs and a maximum number of PDCCH blind decodes per slot for BD (blind decoding). The base station includes a number of CCs that can be scheduled with PDCCH for CCs.  Note: It is inherent that UE decodes to extract information or scheduled information, and as cited in this reference the UE performs blind decoding and use information to perform channel estimation, uplink transmission, etc... based on blind decoding].

As to Claim 2.  (Original)    Xu discloses the terminal [i.e. UE] according to claim 1 [Fig. 8 (Diagram of UE), Sections 0053: UE is referred to a terminal], wherein the control circuitry [Fig. 8, Section 0115: The device UE includes a processor (i.e. control circuitry)], determines the maximum number of blind decoding processes for the CC to be scheduled, by using a number of blind decoding processes associated with the sub-carrier spacing of the CC to be scheduled [Sections 0084, 0100, 0117: The UE is configured with CCs and a maximum number of PDCCH blind decodes per slot control channel candidates for BD (blind decoding) and similar maximums apply to CCEs defined based on a sub-carrier spacing (SCS) of a CC. In cross-carrier scheduling, the scheduling CC schedule one or more other CCs having SCS (sub-carrier spacing). The communication manager of UE determines total number of control channel candidates across the set of CCs including BD (blind decoding)].

As to Claim 8  (Currently Amended).   Xu discloses a communication method, comprising [Section 0006: A method of wireless communication is described]:
when scheduling information for each of a first component carrier (CC) and a second CC is indicated on the first CC [Fig. 8, Sections 0019, 0089: The first CC may be a scheduling CC that provides scheduling information for each of the CCs of the set of CCs, and the first CC provides scheduling information for the second CC. A number of CCs are configured by the network, the BD (i.e. blind decoding)/CCE of the configured PDCCHs is on a CC; the base station includes a number of CCs that can be scheduled with PDCCH for CCs (e.g., a primary cell (PCell) or primary secondary cell (PSCell)],
determining a maximum number of blind decoding processes [i.e. BD] in blind-decoding the scheduling information based on, of the first CC and the second CC [Section 0117: The communication manager of UE determines total number of control channel candidates across the set of CCs including BD (blind decoding)], a sub-carrier spacing of a CC [Figs. 4-5, Section 0140: A first CC have sub-carrier spacing (SCS) and second CC have second SCS] to be scheduled in accordance with the scheduling information [Sections 0084, 0089, 0100: When using CA (carrier aggregation), the UE is configured with CCs and a maximum number of PDCCH blind decodes per slot control channel candidates for BD (blind decoding) and similar maximums apply to CCEs defined based on a sub-carrier spacing (SCS) of a CC. A number of CCs are configured by the network, the BD (i.e. blind decoding) of the configured PDCCHs is on a CC; the base station includes a number of CCs that can be scheduled with PDCCH for CCs. In cross-carrier scheduling, the scheduling CC schedule one or more other CCs having SCS (sub-carrier spacing)];
and based on a number of CCs [Section 0084, 0100: The UE may support up to four downlink CCs, providing a maximum number of PDCCH blind decodes per slot; in some cases, the UE supports more than four CCs and up to Y CCs such that UE support maximum number of PDCCH blind decodes. In cross-carrier scheduling, the scheduling CC schedule one or more other CCs having SCS (sub-carrier spacing)], 
 and extracting the scheduling information [Section 0019: The first CC provides scheduling information for each CCs] by blind-decoding the scheduling information based on the maximum number of blind decoding processes [Sections 0044, 0084, 0089: Techniques for control channel candidate allocated across component carriers (CCs) and the number of blind decodes/channel estimations to be performed by a user equipment and used; the UEs use the DCI to support communications with the base station. The UE is configured with CCs and a maximum number of PDCCH blind decodes per slot for BD (blind decoding). The base station includes a number of CCs that can be scheduled with PDCCH for CCs.  Note: It is inherent that UE decodes to extract information or scheduled information, and as cited in this reference the UE performs blind decoding and use information to perform channel estimation, uplink transmission, etc... based on blind decoding].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Patel et al. US 20180331813 discloses in [Abstract] A UE may be configured to monitor multiple CCs for downlink control information, such as through blind decodes of each CC that may contain downlink control information; Section [0078] A UE may perform blind decodes for potential control information in control resources, and a number of blind decodes required is proportional to the number of carrier aggregation resource groups assigned to a particular UE; Section [0083] The UE perform blind decoding of control information in one or more carrier access resource groups; the UE identify resources of two or more CCs that are to be monitored for sPDSCH transmissions, and the UE blind decode receptions at the identified resources to determine the presence of a sPDSCH transmission.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 2, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477